224 F.2d 281
Don Jesse NEALv.George BECKSTEAD, Sheriff of Salt Lake County, and MarcelGraham, Warden of Utah State Prison.
No. 5147.
United States Court of Appeals Tenth Circuit.
May 26, 1955.

Herbert Monte Levy, New York City, D. F. Wilkins, Salt Lake City, Utah, and William F. Reynard, Denver, Colo., for appellant.
E. R. Callister, Jr., Atty. Gen., and Walter L. Budge, Asst. Atty. Gen., State of Utah, for appellees.
Before BRATTON, HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion.